Order directing appellant to serve a corrected record on appeal in a contempt proceeding arising out of an action for injunction reversed on the law, with $10 costs and disbursements, and motion denied, with $10 costs. In the light of the fact that this was an appeal from an order, the court at Special Term erroneously made the order. Any appropriate relief should have been sought in this court pursuant to rule 234 of the Rules of Civil Practice. In any event no matter of substance is involved. Nolan, P. J., Carswell, Wenzel, Schmidt and Beldock, JJ., concur.